                            Case 20-19836-AJC               Doc 88       Filed 04/19/21         Page 1 of 1




           ORDERED in the Southern District of Florida on April 16, 2021.




                                                                             A. Jay Cristol, Judge
                                                                             United States Bankruptcy Court
_____________________________________________________________________________
                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA

          In re:                                                           Case No.: 20-19836-AJC-
                                                                           Chapter 13
                   Marco T & Maria Barrios
                           Debtor(s)       /

                   ORDER SUSTAINING OBJECTION TO CLAIM OF SPECIALIZED LOAN
                                        SERVICING/SLS

                 THIS MATTER having come to be heard without objection on March 23, 2021 at 9:00 AM
          upon Debtor’s Objection to Claim of Specialized Loan Servicing/SLS (ECF#69; claim #12-1) and
          based on the record, IT IS;
                 ORDERED AND ADJUDGED:

          1.       The objection to the proof of claim of Specialized Loan Servicing/SLS is SUSTAINED.

          2.      The claim is allowed as filed except for allowing the direct and regular maintenance
          payments of the first three months post-petition, which totals $5,602.65, to be discounted from the
          direct and regular maintenance payment amount where said payments were paid directly to the
          Creditor.

          3.       Thus, said payments are considered as if they were paid in the plan.
                                                                ###
          The Law Office of Robert Sanchez, P.A., is hereby directed to mail a conformed copy of this order to all affected parties
          and file a certificate of service.

          Respectfully Submitted:
          Robert Sanchez, P.A.
          Robert Sanchez, Esq.; Fl. Bar No. 0442161
          355 West 49th Street
          Hialeah, FL 33012
          Telephone: (305) 687-8008

          LF-70 (rev. 12/01/09)
